Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Sequence Requirements
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of  37 C.F.R. § § 1.821-1.825 for the reason(s) set forth below.  Full compliance with the sequence rules is required in response to this office action.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  Please update the first paragraph of the to update the status of the parent application in paragraph 0.0 of the specification.

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Specification
Specification and Claims: Sequence Requirements
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of  37 C.F.R. § § 1.821-1.825 because the specification discloses sequences without the required sequence identification number. See page 13 lines 17-21, page 25 lines 20-24,    


Information Disclosure Statement
The information disclosure statements filed 6/15/21 and 2/24/22 have been considered.  Initialed copies are enclosed.

Election/Restrictions
Applicant’s election without traverse of Group I claims 33-42 is acknowledged.
Claims 43-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 18 and 40  of U.S. Patent No. 10815469 (‘469). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘469 claims disclose a shiga toxin effector polypeptide comprising an amino acid sequence having at least 95% identity to amino acids 1 to 251 of SEQ ID NO: 1 wherein the amino acid sequence has a disrupted furin cleavage motif characterized by mutation R248A and R251A according to SEQ ID NO: 1 and asparagine at position 75, tyrosine at position 77, tyrosine at position 114, glutamate at position 167, arginine at position 170, arginine at position 176 and tryptophan at position 203.
See SEQ ID NO: 8, 22, 23, 50-55 and 57-61 which comprise the shiga toxin effector polypeptide of claim 33.

Claim 35: the binding region (molecular moiety) is fused to the carboxy terminus of the Shiga toxin effector polypeptide to form a single continuous polypeptide.
Claim 36-37: the ‘469 claims disclose the binding region comprises an immunoglobulin type binding region, for example, those as disclose in claim 34.
Claim 39-40: SEQ ID NO: 51 comprises the linker SEQ ID NO 132.
Claim 41: SEQ ID NO: 50, 53 comprises the linker SEQ ID NO: 138.
Claim 42: The ‘469 claims disclose cell targeting molecule can be administered to treat a disease, thus composition the cell targeting molecule in an excipient or carrier would have been prima facie obvious.


Claims 33-40 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17233911 (‘911). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘911 claims disclose  a shiga toxin effector polypeptide comprising an amino acid sequence having at least 95% identity to amino acids 1 to 251 of SEQ ID NO: 1 wherein the amino acid sequence has a disrupted furin cleavage motif characterized by mutation R248A and R251A according to SEQ ID NO: 1 and asparagine at position 75, tyrosine at position 77, tyrosine at position 114, glutamate at position 167, arginine at position 170, arginine at position 176 and tryptophan at position 203.
Claim 34: the ‘911 claims disclose a cell targeting molecule comprising a binding region capable of specifically binding an extracellular target biomolecule physically coupled to the cellular surface of the cell and the shiga toxin effector polypeptide.
Claim 35: the binding region  is fused to the carboxy terminus of the Shiga toxin effector polypeptide to form a single continuous polypeptide.

Claim 39-40: SEQ ID NO: 540-542 and 553-557,  comprises the linker  (GxS)n wherein x is 1-6 and n is 1-30 or comprises SEQ ID NO 132.
Claim 42: The ‘911 claims disclose a pharmaceutical composition comprising the cell targeting molecule and an excipient or carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 33-40 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-65 and 68-78 of copending Application No. 17228579 (‘579). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘579 claims disclose  a shiga toxin effector polypeptide comprising an amino acid sequence having at least 95% identity to amino acids 1 to 251 of SEQ ID NO: 1 wherein the amino acid sequence has a disrupted furin cleavage motif characterized by mutation R248A and R251A according to SEQ ID NO: 1 and asparagine at position 75, tyrosine at position 77, tyrosine at position 114, glutamate at position 167, arginine at position 170, arginine at position 176 and tryptophan at position 203.
Claim 34: the ‘579 claims disclose a cell targeting molecule comprising a binding region capable of specifically binding an extracellular target biomolecule physically coupled to the cellular surface of the cell and the shiga toxin effector polypeptide.
Claim 35: the binding region  is fused to the carboxy terminus of the Shiga toxin effector polypeptide to form a single continuous polypeptide.
Claim 36-37: the ‘579 claims disclose the binding region comprises an immunoglobulin type binding region, for example, those as disclose in claim 34.
Claim 39-40: SEQ ID NO: 248-251,  comprises the linker  (GxS)n wherein x is 1-6 and n is 1-30 or comprises SEQ ID NO 132.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumer et al. US2012/0251542 10/4/2012 cited in IDS.
Tumer et al disclose a Shiga toxin effector polypeptide (SEQ IS NO: 2 of Tumer et al) comprising an amino acid sequence having at least 95% identity to amino acids 1-251 of SEQ ID NO: 1. See alignment with amino acids 1-251 of SEQ ID NO: 2 of Tumer et al:
RESULT 1
AASEQ2_03082022_201402

  Query Match             100.0%;  Score 1266;  DB 1;  Length 251;
  Best Local Similarity   100.0%;  
  Matches  251;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGSGDNLFAVDVRGIDPE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGSGDNLFAVDVRGIDPE 60

Qy         61 EGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSGDSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSGDSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGRSYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGRSYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NCHHHASRVAR 251
              |||||||||||
Db        241 NCHHHASRVAR 251

Tumer et al disclose that that the Shiga toxin effector polypeptide is altered at least two amino acid residues including R248A and R251A. See claim 14 at page 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33-38 and 42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Verploegen et al. WO 2012/104344 August 9, 2012 cited in IDS in view of Passeri, D., & Spiegel, J. (1993). Immunoconjugates: Magic Bullets for Cancer Therapy? Retrieved 3/9/2022 from https://ntrs.nasa.gov/api/citations/19930016378/downloads/19930016378.pdf and Tumer et al. US2012/0251542 10/4/2012 cited in IDS.

Verploegen et al disclose a cell targeting molecule comprising: i) a binding region capable of specifically binding an extracellular target biomolecule physically coupled to the cellular surface of a cell i.e. a CD74 specific antibody and ii) a shiga toxin effector polypeptide. See page 26 paragraph 1-2 and page 27 paragraph 1.
Verploegen et al disclose that the immunoglobulin binding type region comprises bispecific antibody, CDR3 fragment, Fd fragment, Fv fragment, single chain variable fragment, VH domain antibodies, camelid antibody i.e. VHH. See page 2 paragraph under summary of the invention, page 5 paragraph 2, page 16 paragraphs 2-4, page 18 paragraph 2 and page 22 paragraphs 2-10.
Claim 38: Verploegen et al disclose the cell targeting molecule comprises a linker such as a protease sensitive linker or a pH sensitive linker i.e. the immunoglobulin type 
Claim 35: Verploegen et al disclose the therapeutic moiety i.e. the Shiga toxin is conjugated to N-terminus of the immunoglobulin type binding region i.e. the binding region is fused to the C-terminus of the Shiga toxin via a spacer moiety. See page 29 2nd paragraph.
Verploegen et al disclose a pharmaceutical composition comprising the cell targeting molecule and a pharmaceutically acceptable carrier or excipient. See starting on page 36.
Verploegen et al does not disclose that the shiga toxin effector polypeptide comprises an amino acid sequence having at least 95% identity to amino acids 1 to 251 of SEQ ID NO: 1 wherein the amino acid sequence has a disrupted furin cleavage motif characterized by mutation R248A and R251A according to SEQ ID NO: 1 and asparagine at position 75, tyrosine at position 77, tyrosine at position 114, glutamate at position 167, arginine at position 170, arginine at position 176 and tryptophan at position 203.
Tumer et al disclose a Shiga toxin effector polypeptide (SEQ IS NO: 2 of Tumer et al) comprising an amino acid sequence having at least 95% identity to amino acids 1-251 of SEQ ID NO: 1. See alignment with amino acids 1-251 of SEQ ID NO: 2 of Tumer et al:
RESULT 1
AASEQ2_03082022_201402

  Query Match             100.0%;  Score 1266;  DB 1;  Length 251;
  Best Local Similarity   100.0%;  
  Matches  251;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGSGDNLFAVDVRGIDPE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGSGDNLFAVDVRGIDPE 60

Qy         61 EGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSGDSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSGDSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGRSYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGRSYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NCHHHASRVAR 251
              |||||||||||
Db        241 NCHHHASRVAR 251

Passeri et al disclose that conjugating cytotoxic agents to antibodies allows for site-specific delivery of the agent to tumor cells and should provide increased efficacy and reduced non-specific toxicity. See page 71 first paragraph.
Tumer et al disclose that the Shiga toxin effector polypeptide is altered at at least two amino acid residues including R248A and R251A. See claim 14 at page 13.
Tumer et al disclose that said shiga toxin effector polypeptide exhibits reduced cytotoxicity by virtue of the ribosome binding mutations which comprise R248a and R251A that disrupt ribosome binding at a reduced level. See paragraph 96.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have substituted the shiga toxin in Verploegen et al with the shiga toxin mutant of Tumer et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Passeri et al disclose that conjugating cytotoxic agents to antibodies allows for site-specific delivery of the agent to tumor cells and should provide increased efficacy and reduced non-specific toxicity and Tumer et al disclose that said shiga toxin effector polypeptide exhibits reduced cytotoxicity by virtue of the ribosome binding mutations which comprise R248a and R251A that disrupt ribosome binding at a reduced level. Thus, using the mutated shiga toxin of  Tumer et al would have provided for reduced non-specific cytotoxicity by virtue of reduced ribosome binding.

Claim 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verploegen et al. WO 2012/104344 August 9, 2012 cited in IDS in view of Passeri, D., & Spiegel, J. (1993). Immunoconjugates: Magic Bullets for Cancer Therapy? Retrieved 3/9/2022 from https://ntrs.nasa.gov/api/citations/19930016378/downloads/19930016378.pdf and Tumer et al. US2012/0251542 10/4/2012 cited in IDS as applied to claims 33-38 and 42 above, further in view of  Liu et al. WO 2012162418 11/29/12.

The combination of Verploegen et al and Tumer et al and Passeri et al does not disclose that the linker or spacer has the amino acid sequence  (GxS)n wherein x is 1 to 6 and n is 1 to 30 or has the amino acid sequence SEQ ID NO: 132 or has the amino acid sequence SEQ ID NO: 138.
Liu et al disclose a linker peptide SEQ ID NO: 9 having the sequence of SEQ ID NO: 138 which is used for linking to domains of a targeting ligand. 
Liu et al also disclose other linkers that can be used linking to protein domains including the GGGGS or GGGS  linker. See abstract, page 1, page 7 last paragraph to page 8.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used the linkers of Liu et al to link binding region and shiga toxin effector polypeptides for the cell targeting molecule of the combination of Verploegen et al and Passeri et al and Tumer et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that the cell targeting molecule of the combination of Verploegen et al and Passeri et al and Tumer et al requires a spacer or linker between the binding region and the shiga toxin effector polypeptide and Liu et al disclose that the linkers can be used to link the domains in a molecule that targets a cell.


Status of the Claims
Claims 33-42 are rejected. Claims 43-46 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645